Citation Nr: 0617952	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-34 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for a skin disorder, 
claimed as a residual of Agent Orange exposure.

2.	Whether new and material evidence has been submitted to 
reopen the claim for service connection for a lung disorder, 
claimed as a residual of Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from July 1963 to October 
1966.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas.    


FINDINGS OF FACT

1.	In a February 1997 rating decision, the RO denied 
entitlement to service connection for skin and lung disorders 
(claimed as residuals of Agent Orange exposure), and the 
veteran did not appeal.

2.	Evidence received since the February 1997 denial is 
cumulative of that previously of record.


CONCLUSIONS OF LAW

1.	New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a skin 
disorder, claimed as a residual of Agent Orange exposure.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.	New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a lung 
disorder, claimed as a residual of Agent Orange exposure.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
skin and lung disorders.  In the interest of clarity, the 
Board will initially discuss whether these issues have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the claimant of evidence and 
information necessary to substantiate a claim and inform the 
claimant whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in July 2002.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
veteran of the evidence needed to substantiate his claims and 
requested from the veteran relevant evidence, or information 
regarding evidence, pertaining to the appeal which the RO 
would obtain for the veteran (the Board also finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this letter, the RO 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims to reopen.  He was advised of the prior, final denials 
of service connection, that he needed to submit new and 
material evidence to reopen the claims and of the definition 
of new and material evidence.  See Kent v. Nicholson, No. 04-
181 (U,S, Vet, App. Mar. 31, 2006).  And in this letter, the 
RO provided notification to the veteran before adjudicating 
his claims in November 2002.  See Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. Apr. 5, 2006) (VCAA notice must be 
provided to a claimant before the initial unfavorable RO 
decision).  

The Board notes that, in the July 2002 notification letter, 
the RO did not provide the veteran with information regarding 
increased ratings and effective dates for the award of 
benefits.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Nevertheless, despite the inadequate notice provided on these 
matters, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Any 
questions as to the appropriate evaluation or effective date 
to be assigned here are rendered moot because, as noted 
below, the claims for benefits are denied herein.  As such, 
notice regarding evaluations and effective dates would have 
no meaningful impact on this matter.    

In sum, the Board finds that VA satisfied VCAA notification 
requirements in the July 2002 letter from the RO, despite the 
omission of certain information regarding rating and 
effective date determinations.    

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In this matter, the RO obtained private and VA medical 
records relevant to this matter, and there does not appear to 
be any outstanding records that are relevant to this appeal.  
But VA did not provide the veteran with medical examinations 
in response to his May 2002 claims to reopen.  Noting this in 
the March 2006 Appellant's Brief, the veteran's 
representative argues that remand is appropriate here.  

A VA medical examination and opinion is required only when a 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  Here, no reasonable possibility 
exists that medical examination would assist the veteran in 
substantiating his claims.  Conducting a medical examination 
for purposes of rendering an opinion would serve no purpose 
in this case - there is no factual predicate of inservice 
skin or lung disorders on which an examiner could base a 
nexus opinion connecting a current disorder and past service 
that ended almost 40 years ago.  See 38 U.S.C.A. § 1110; 
C.F.R. § 3.303.  Given this, the Board finds that no 
reasonable possibility exists that medical examination and 
opinion would aid the veteran in substantiating his claims to 
reopen his service connection claims.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  

Moreover, the Board notes that, in an effort to reopen a 
finally decided service connection claim, it is the veteran's 
burden to present new and material evidence.  See 38 C.F.R. 
§§ 3.156, 3.159(c)(4)(C)(iii); see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1341-44 (Fed. Cir. 2003) (upholding validity of 
3.159(c)(4)(C)(iii) and finding that, "without the 
introduction of new and material evidence, VA is not required 
to provide a medical examination or opinion"); Fugitt v. 
Principi, 18 Vet. App. 559 (2004).  

The veteran has claimed service connection for his skin and 
lung disorders since October 1996.  But, he has not produced 
medical evidence, private or otherwise, suggesting that his 
skin and lung disorders are related to service.  Hence, he 
has not offered new and material evidence that would warrant 
a new VA medical examination or opinion.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims to Reopen the Claims for 
Service Connection

In October 1996, the veteran filed service connection claims 
for skin and lung disorders, claiming that these disorders 
relate to his service in Vietnam, and particularly to his 
exposure to Agent Orange there.  Subsequent VA medical 
examination demonstrated that the veteran had skin and lung 
disorders at the time of his claims.  In a February 1997 
rating decision, however, the RO denied the veteran's claims, 
finding that service medical records did not evidence 
inservice skin and lung disorders, and that the veteran's 
skin and lung disorders were not listed in 38 C.F.R. §§ 3.307 
and 3.309 as disorders that could be construed as 
presumptively related to service.  The veteran did not appeal 
this decision, which became final.  As such, the veteran must 
submit new and material evidence to reopen his claims.         

Regulations enacted since the veteran's 1996 claim have 
changed VA's definition of "new and material evidence."  This 
change applies prospectively to all requests to reopen that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
30 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2005)].  Because the veteran filed his request to reopen his 
claims after that date (in May 2002), this regulatory change 
is applicable here.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the veteran's claims.  This is important because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

As already noted, the veteran's claims of service connection 
for skin and lung disorders were last denied in a February 
1997 rating decision.  The veteran did not file a notice of 
disagreement following the March 1997 notification of this 
decision and, therefore, did not later perfect an appeal to 
the Board via the filing of a VA Form 9 substantive appeal.  
Accordingly, the RO's February 1997 rating decision 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2005).  

The Board must now determine whether the RO correctly 
concluded in its November 2002 rating decision that no new 
and material information has been submitted to reopen the 
veteran's claims.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).
  
In support of the effort to reopen his claims, the veteran 
submitted a statement reiterating his claims that his lung 
and skin disorders relate to his service, he submitted 
private medical records evidencing an obstructive lung 
disorder, and he submitted VA medical records evidencing skin 
and lung disorders.  This is new information associated with 
the claims folder since the last final rating decision in 
February 1997.  Accordingly, the Board finds this evidence to 
be new evidence.  As noted, however, this does not end the 
inquiry, as the Board must still determine whether any of 
this new evidence is also material.

To that end, the Board has determined that none of the new 
information is material.  By itself, or with previous 
evidence of record, none of the new evidence relates to the 
unestablished fact necessary to substantiate the veteran's 
claims.  The new evidence does not pertain to the specific 
reason the veteran's claims were denied in February 1997 - 
i.e., it is not medical evidence showing that the veteran's 
current skin and lung disorders were incurred in the line of 
duty, were aggravated by active duty, or can be presumed to 
have been incurred in the line of duty.  See 38 U.S.C.A. § 
1110 (2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).      

What the new evidence does show - as the medical evidence 
showed in 1997 - is that the veteran has current skin and 
lung disorders.  See Pond v. West, 12 Vet. App. 341, 346 
(1999).  The new evidence does not show that the veteran had 
these disorders while in service, that he can be presumed to 
have incurred these disorders while in service, or that 
medical nexus evidence shows that these disorders relate to 
service.  As was the case in 1997, the evidence submitted by 
the veteran would fail to satisfy criteria necessary to 
warrant a grant of service connection for skin and lung 
disorders.  See 38 C.F.R. §§ 3.303, 3.307, 3.309; see also 
Pond, 12 Vet. App. at 346.  As such, the Board finds that the 
new information does not raise a reasonable possibility of 
substantiating the veteran's claims.  38 C.F.R. § 3.156(a).


ORDER

The application to reopen a claim of entitlement to service 
connection for a skin disorder, claimed as a residual of 
Agent Orange exposure, is denied.

The application to reopen a claim of entitlement to service 
connection for a lung disorder, claimed as a residual of 
Agent Orange exposure, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


